                                                Case: 1:18-cv-00333-SO Doc #: 28-1 Filed: 04/15/19 1 of 2. PageID #: 931
                             ..,j Jamie Mlarquard,t                                                                                                                              "'"'li1,:;.-~




                                . 2h:rs•&

   ·L·1·    ,r!!JJt'
            'QI.        I·m·-.-/-.    LJI~ ·t'.·•h::;~,
                                •e·· ·11,.;.~,      ~ fi"~1·1ir··s-""'
                                                            1   ~•IJ. a··  ·~a·•y
                                                                       ': n··. !r"~•c···o·:lj·r··d·
                                                                                   I~      _   ' I •o··
                                                                                                    1
                                                                                                    11, ,·· 1       ,~v..~e···.
                                                                                                                h·,"!"ll,~ -,     ·t·h··•.i
                                                                                                                                    •,· l!I~!;;D; b·ac.1m11.s,
                                                                                                                                                   . I, n
                                                                                                                                                        c
                                                                                                                                                               +o•·
                                                                                                                                                               t, :.·• ~, ..'
   T.a1miir Rice sh:o,ull,d lhav,e b,ee:n .shot :a•n,dl ~ ;a!m1 ,g;a1d h• e iis;                                                                                        1




   dead~ I wi.sh I was l n1 tlh•e pa1rk·tlh,at ,day :as h,e te•rrortzed
   1




   i1nn1ooe,n,t p:atr,01n.s lbry po1inti1n,g1 :ai 1
       1
                                                     Qu1n at: tih,em wal kf!ng
   ;aro,u1n,d· ,actin g b,ad~ I ,aim up;se1: I did ,n1,ot g,et the
                                                   1




   ch:a:nc)e to kilf1 t!h•e· ~ittf1,e •c:rii:miinall f:u·c:ker.
                                                                                                                                                                            EXHIBIT
   1 ,comm,ent      -               -     --
                                                                                                                                                                                  1


                          • ' Like                                                911     ,comment                                                 .,+ Share

                                .,.~:ll(;t~~t . .•.. ·. . .. ..•..•. ·. ..
<-J\
           ~
           =                  · Stop KevJ111~ :,Mo·W w•ould ·yo,tr· fe,a:i if y,ou· were                                                                                     ·
           ...
           ,...,,
           _ID
                                  'W'
                                   -, ··a·· lflt..~~!:_
                                   .· -.·--•-·ll'  ;n··.n
                                                       1
                                                        W1·i1·.·.. 1~lrn 1
                                                                          ~
                                                                              1
                                                                                 .111J1gB: -- ·~n:·,d-:,
                                                             1,n····•t;JI...:,,~ irn~·r····k'
                                                                                               ~; ·~ -- ·, ·,o,o·,.
                                                                                                            ~--~-:',m-·~
                                                                                                                     1   1•e'
                                                                                                                           ~~
                                                                                                                             .     -·~-
                                                                                                                                             e·*o"__ ,:,r··•~t·
                                                                                                                                   a--·h·.I d-::-ILIJJ    ~.
                                                                                                                                                                                   CITY00843
                              Case: 1:18-cv-00333-SO Doc #: 28-1 Filed: 04/15/19 2 of 2. PageID #: 932




                                                                      Repli,es

JI··am,me-       .~ _a1rq,uafidt·
      · - •: · M·-·
                                    ·.,.··i   -·    ,          ·    · ..




I~            K-
              -  .  ·,"'
                      f
                            ··H·
                               -, '  ''  . ,. . ·I'd' . .
                                                        i
                                                          . . -.,.- .. Ii .;f·::, . ' '. . .....
~,1.ia01p;1 ev~n., !Q,W W0 UJ: _,: y·/··· DUI _e•e111 :t:1· ·y._,Q U: We-ri         1        1                        1                                      1
          I                                                                                                     • ,                                      •
  •       •                                                                                                 I                                        ,




W',a.1111'\.Jtnig ...1mn th
        111,t
                          i_ e parL      k>a1n11:_d so,me ,g1·h.i·pe·::110      1tt- 1r:at
                                                                                        ·-
pointed a. g1u:n [In your face?' Wo uld y·o,u !liro c.                                                                                   1                             1




t•o- 'h;:m·· a·s·· a·, •h-·-e·-!Po·--·?·
 , .•'.       11i •       I     •   " ... _ ·· e ·ie··
                                   ''iii,,c·  1•      ·, 1'·a· ·n-·d·,: s·e--e--·s·,., ··th•
                                                    ·•1'°   1
                                                            .·..   :,111'
                                                                                        11
                                                                                    --1m 1 •
                                                                                                  1
                                                                                                 -11   1
                                                                                                           11
                                                                                                                      11   '·-1 ",'.:-' -.-,. 1_1. _.,1,s-·.-.
                                                                                                                                                   -1 . •··1




fel1ony h,a-o•d ir:at: a1s: :a h: e·roHi,,E                                 1                      1




2 ho urs, ago1
          1
                                                   ·t         _    Like:
                                                                                                                                                                 CITY00844
